Risk of closure of Gdansk shipyard (debate)
The next item is the Commission statement on the risk of closure of the Gdansk shipyard.
Member of the Commission. - Mr President, I am dealing with this file on behalf of my colleague, Mrs Kroes, the Competition Commissioner.
The Commission is not seeking the closure of Gdansk shipyard. Gdansk shipyard has played a crucial part in European history and in the struggle for freedom and a reunited Europe. We would like to see the yard undertaking a genuine far-reaching restructuring so as to become a successful company capable of competing on its own merits in the EU and world shipbuilding markets.
In the last decades, the shipbuilding industry has restructured all around Europe. The Commission is well aware that for many yards and regions this has been a difficult process. Many shipyards were closed and the shipbuilding capacity had to be reduced. Wherever national State aid has been used for this restructuring, the Commission has had to exercise its responsibility under the Treaty to ensure that the level playing field among shipbuilders in the European Union was not distorted.
The Commission now has the same responsibility concerning its intervention in the Gdansk case. The conditions under which State aid for ailing companies is compatible with the Treaty are clearly set out in the Community Guidelines on State aid for rescuing and restructuring firms in difficulties.
The proper restructuring of Gdansk shipyard has been postponed for many years; public money has not been used to create viable jobs, but to keep alive a company that would under normal market conditions have ceased to exist.
The Commission's goals here are three-fold. First, to ensure that the restructuring of Gdansk shipyard leads to its own long-term viability. It could possibly mean scaling down its activities, but would eventually lead to the emergence of a smaller but more efficient shipyard capable of standing on its own feet.
Second, to limit the distortion of the level playing field and any harm to European competitors caused by State intervention, the yard's production capacity has to be reduced. Also, a significant contribution to the restructuring plan must be made from own resources, including the sale of assets that are not essential to the shipyard's survival, or from external financing at market conditions.
Third, to ensure equal treatment. Shipyards in other countries as well as other Polish shipyards, have had to reduce considerably their capacity. Gdansk shipyard cannot be an exception.
Structural funds and other EU assistance have been used by other Member States to tackle the difficult transition period and to support the affected regions. We have repeatedly reminded the Polish authorities of this possibility.
The Commission has been, and will remain, in close and constructive dialogue with the Polish authorities to seek a way forward in which the conditions for compatibility of the State aid are met and the State aid can be approved. That process is ongoing.
Gdansk shipyard deserves a viable future by developing a new and sustainable position in the competitive shipbuilding industry of the EU.
on behalf of the PPE-DE group. - (PL) Mr President, as the MEP for Gdańsk I feel I have a two-fold responsibility: firstly, for the fate of 3 000 jobs and an establishment which has symbolic status in Poland, and, secondly, for ensuring that together we comply with the principles of rational economy on which the European Community is based and which has brought prosperity to millions of Europe's inhabitants. I therefore believe that today's debate will not be a political demonstration. There is too much politics surrounding the Gdańsk shipyard. To date it has been over-exploited politically. I trust that this will be a step towards finding the best possible solutions.
I also believe that such intentions have motivated the radical left in Parliament, which has called for this debate, but I would point out that they are not idealists seeking a system of social happiness, but practitioners of real socialism, referred to in Poland as "post-Communists”, who twice shut down the Gdańsk shipyard as an act of political revenge, thereby undermining its economic credibility and creating one of the sources of today's problems.
I was a witness to and a modest participant in the collective elation in August 1980 which gave birth to Solidarity, subsequently a movement of 10 million people. I know that there are among the 3 000 employees of the present shipyard people who at that time risked their lives in the name of human dignity, human rights and other values enshrined among the standards of the European Union. They did so with courage but also prudence, and without resorting to violence. Consequently, that approach, which did not involve the use of violence - an instrument of terror - may serve as a guide for us in the twenty-first century.
I would, of course, like the major centres of workers, the shipyards, the mines and the steelworks which formed the mainstay of Solidarity, to lend the shipyard's cause infinitely greater support than isolated dissenting voices abroad, and I would like these centres to now become examples of economic success in the free market. However, this will be very difficult, even impossible in the short term, as we can see from the experience of major centres of heavy industry in western Europe, which have taken entire decades to turn around economically. This is the case in particular in the shipbuilding sector, which is faced with competition from the Far East, Korea, China and Vietnam, where low labour costs and, above all, a range of overt and covert forms of State intervention are decisive.
I would like the European Commission too to be aware of the complexity of the situation, because if it is not taken into account frustration will build up and a political populism will take root in our country. I can understand the frustration of the shipyard workers who have a sense of what they are due historically and who, as they say, are confronted with soulless bureaucracy. There is also frustration on the part of the European Commission which is dealing with an exceptionally spirited and recalcitrant establishment which would give many an authority a bloody nose. I know that the workers at this shipyard should not be punished for the rather inappropriate, or simply clumsy, way these things have been handled by the present government. I also know that the basis for agreement must be a long-term vision and not hastily drafted plans. That long-term vision means an investor who will equip the shipyard with modern technology to replace the obsolete slipways currently at issue. And I believe that today's debate is a step in precisely that direction.
on behalf of the PSE group. - (PL) Mr President, it is appropriate that we are having a debate on the Gdańsk Shipyard. There are two significant facts here: the first is that it is the anniversary of the signing of the Szczecin agreement of 30 August 1980 and the Gdańsk agreement of 31 August 1980, and the second very significant fact is the present financial situation of the Gdańsk Shipyard.
The Gdańsk Shipyard is a symbol of the historical changes in Poland and also of the major changes that have occurred in Europe and internationally. Here is where it began. It is also the Gdańsk Shipyard that the leaders of the free world came to in the 1980s to encourage perseverance in the fight. It is here too that people fought for human rights, freedom of expression, free trade unions, human dignity and development along the lines of the then European Economic Community.
It is therefore a living monument of which we should be proud, but it is also a shipyard - perhaps it is now primarily an undertaking producing ships. The shipyard workers reminded us of this fact a week ago in Brussels. They did not speak about historical dues but about economic matters, about their lives and their jobs. Shipbuilding is a global industry. Ships can easily be bought in Asia and do not necessarily have to be bought in Europe.
In view of what has just been said, Commissioner, in decisions concerning competitiveness we should not concentrate solely on so-called 'fair competition' within the EU. We need a global approach, that is to say we need to view the shipbuilding industry in the European Union within the global competitive environment and then consider all the conditions surrounding the operation of shipyards within the European Union, including the Gdańsk and Szczecin Shipyards.
The EU market rules are acceptable and accepted as a principle, but the way in which they are implemented and the relevant timetable must be realistic, and in particular must be addressed at individual entities. Therefore, there may be certain doubts about privatisation as a means to an end - that is to say privatisation as an end which must be achieved by a certain date. I therefore call on the Polish Government to work closely with the Commission, and on the shipyard management to manage this undertaking efficiently.
on behalf of the ALDE group. - (PL) Mr President, first of all I would like to say how pleased I am that the European Parliament is considering this matter today and how much I welcome this initiative. I would like to thank Commissioner McCreevy for his statement today and to say that it is very important that we think of the European Union as a community.
On entering the European Parliament building we pass a statue, a sculpture, which states L'Europe a un coeur - Europe has a heart. Translated into political language, it denotes the strength of the European social model. It is 27 years ago that the Gdańsk Shipyard workers launched their fight against the Communist system and for bread and freedom. They wanted to restore the purpose of human labour and to liberate the economy from the State monopoly. This historic shipyard is now faced with the dramatic European Commission recommendation that its production be reduced by two-thirds and that two slipways be closed in any event.
We consider that in this situation the following steps must be taken. First, limit closure of the slipways to one and thus restore the shipyard's chances of profitability. Second, allow time to streamline the shipyard management, since the current management leaves much to be desired (so that it becomes profitable and 3 000 workers do not lose their jobs). Third, remember that the Gdańsk Shipyard stands as a major European memorial and testimony to the fact that social solidarity is one of the founding values of the European Union.
However, the European institutions cannot ignore this decision. The pragmatism of our actions must go hand in hand with an understanding that we are building a Union for people and thanks to people. Europe's strength depends on our ability to be innovative and competitive but also sensitive to the fate of those who are weaker and less fortunate. In my view, that is also the sense of the liberal message of freedom. I would also like to mention a particular memory that I have: that of generations of Europeans in all countries of the European Union who wore the Solidarity badge on their lapels with pride and with hope. There are such people in this Chamber. Thus, they are the generation that is building European unity and should be aware of the historical significance of the Gdańsk Shipyard.
on behalf of the UEN group. - (PL) Mr President, I accompanied workers from the shipyard during their talks with Commissioner Kroes and Commissioner Špidla. I was also with them when they appeared before the European Commission and appealed to Europe to help them. The Gdańsk Shipyard is now emerging from its financial woes and beginning to operate at a profit. It would be a great mistake if major financial restrictions were now to prevent it from making a profit and achieving success through the efforts of the people working there and us as a whole.
I would also like to emphasise the historical aspect. We would not now be here as 27 countries in a united Europe, a Europe free of the threat of nuclear war, had it not been for Solidarity which was born in the Gdańsk Shipyard. This is something that everyone needs to remember, including the politicians sitting here.
I would also like to point out that all those who have spoken on this matter so far and, I think, those who will do so later are completely unanimous in their views on this matter, regardless of their political differences. This must be taken into account.
on behalf of the GUE/NGL Group. - (FR) Mr President, I welcome the fact that my colleagues in the Conference of Group Presidents have agreed to my proposal to ask the Commission to make a statement to us before any decision is taken on the future of the Gdansk shipyards.
The Directorate-General for Competition did not need this new case to illustrate its thinking. It has already attracted so much protest that many observers who can hardly be suspected of anti-liberalism have themselves regarded it as dogmatic for some time. In this instance, a restructuring plan is only seen as convincing if it provides for 1 000 workers to be laid off. There are plenty of previous examples of companies in difficulties being told to axe hundreds of jobs, failing which they will have to pay back the aid they need to survive. In the present case, tell us what shipyard operates without subsidies. I do not think there is any question that the award of subsidies has to be subject to conditions. But the problem is that those conditions always involve heavy sacrifices for the workers.
In that respect, although the successive Competition Commissioners I have known are not usually noted for their soul-searching and social fibre is clearly not one of their attributes, this time the leading directorate-general of the Commission has gone even further by showing that it is as indifferent to political issues as to social problems. By threatening the very existence of this place that is so emblematic of Poland, is the Commission considering the political implications of the message it is sending the people of this new Member State, barely three years after its accession? That is apparently the least of the worries of the guardians of free and undistorted competition. They think there is a time to celebrate the key role of the Gdansk shipyard workers in the freedom struggle - a historic role, as Mr McCreevy said - and another time to impose the iron laws of the free market on them.
There is still time to stop this irresponsible action. The first step, in my view, is to start substantive talks with the Polish trade unions, indeed with the European Federation of Metalworkers. What is needed is to clarify the real amount of aid paid to these shipyards and, above all, to find a solution that avoids job losses.
Apart from that, this new case, which highlights to the point of absurdity the narrowness of the criteria now applied in the name of preventing distortions of competition, reinforces the view of my group that, before any final decision is taken on the future European treaty, it is vital to have a thorough, public and wide-ranging debate on the aims of the Union and whether these are consistent with the policies put into operation.
The story of the Gdansk shipyards is a reminder that a political structure that proves unable to face up to its own contradictions and progress beyond them is doomed. That lesson is still just as relevant today and some European leaders would do well to reflect on it.
on behalf of the IND/DEM group. - (PL) Mr President, the closure of two of the three slipways at Gdańsk Shipyard proposed by the European Commission and the possibility of having to reimburse State aid is a great mistake. It fails to take account of several factors, including previous actions detrimental to the shipyard on the part of political wreckers and dishonest businessmen eager to get their hands on property and land in the city centre. The dishonest privatisation of the shipyard is currently the subject of legal proceedings.
The Commission has no reliable knowledge about this. Restructuring of the shipyard has already been carried out, thousands of workers have been laid off, and seven of the ten slipways have been closed down. At present the shipyard is achieving positive financial results. The closure of two slipways would destroy that gain and that achievement. The enormous State aid that shipyards have received in the old Member States has bypassed the Gdańsk Shipyard. This does not create a level playing field for competition and also takes no account of the differences in the methods used to calculate the profitability of shipyards.
This blow to the Gdańsk Shipyard also weakens the shipbuilding industry of the European Union as a whole. I would remind you that the EU's share of international shipbuilding is three times smaller than that of South Korea alone, which subsidises its shipbuilding industry. This demonstrates the Commission's lack of concern about the EU's long-term economic interests. The Commission's intentions are contrary to the objectives of the Lisbon Strategy.
The Gdańsk shipworkers fought for solidarity, which does not involve the brutal elimination of competitors. Solidarity is not an empty slogan or compassion but responsibility and fairness and facing up to the truth. Is the European Union capable of such values today?
(PL) Mr President, the Gdańsk Shipyard has particular significance for Poland. It is not only a work establishment but also a political symbol. In Communist times an attempt was made to destroy it. The political engagement of the workforce and the support of the entire nation meant that the then authorities were unable to shut it down. The workforce is conscious of the particular significance of the Shipyard and is responding to threats as they did then - by means of protest. It would be terrible if an establishment which defended itself against Communist power should collapse under pressure from European Union directives.
It is absolutely essential that the establishment remains a shipyard and that it forms part of the shipbuilding industry and no other. The reduction in the number of slipways from three to one, proposed by the Commission, would deprive it of its long-term profitability as a shipbuilder. It needs at least two slipways in order to continue operating profitably as a shipyard.
Poland complies with the financial rules in force, but we know that shipbuilding is not such a sensitive sector of the EU economy that aid for the Gdańsk Shipyard might distort competition. The Commission must take account of the special character of the Gdańsk Shipyard and give it special treatment. As a symbol of the fight for independence from Communist power, the Gdańsk Shipyard must remain a shipyard.
(PL) Mr President, Commissioner, the Gdańsk Shipyard is a great European symbol, the place where in August 1988 Polish workers led by Lech Wałęsa began a strike for freedom and justice. The shipyard became a symbol of the fight for trade union, political and civil rights for the workers' movement throughout the world. I would like to underline the importance of the initiative by Mr Wurtz which has made it possible to hold a debate on the risk of the collapse of the Gdańsk Shipyard in the European Parliament today.
I first spoke out in defence of the Gdańsk Shipyard while still an activist in underground 'Solidarity' in November 1998, when the government of Mieczysław Rakowski placed the shipyard into liquidation on the pretext of poor economic results. Unfortunately, the Gdańsk Shipyard also became a symbol of the decline of heavy industry and the defencelessness of workers and trade unions in the face of that process, a model example of everything that is defined as 'casino capitalism'. Little remains of the proud shipyard that was the birthplace of 'Solidarity'. After 1989 the Solidarity government was unconcerned by the fate of the shipyard. The establishment became a place of market speculation, on the one hand, and demagogy and populism, on the other.
Following entry into the European Union Polish shipyards received State aid. The Gdańsk Shipyard started to restructure and is demonstrating that it can operate profitably. The current demands by the European Commission for the closure of two of the three slipways used by the shipyard to build ships will make it unprofitable and result in unemployment and tragedy for many workers' families. In the European Parliament, on the twenty-seventh anniversary of the signing of the August agreements, I would urge prudence in this case. Commissioner, let us consider a wise compromise which would reconcile the principles of the Single Market, which the Commission upholds, with the interests of three thousand shipyard workers. Let us save the Gdańsk Shipyard!
(PL) Mr President, when it talks about the Gdańsk Shipyard the Commission forgets, in all its pragmatism, a matter much more important than money, namely history. Had it not been for the Shipyard, neither I nor many other Members from Central and Eastern Europe would be here today. Had it not been for the changes initiated at the Shipyard the whole of Europe would look very different today - a Europe built on values such as democracy, freedom, equality and respect for human rights, the fight for which is symbolised by the Gdańsk Shipyard. It was the strikes at that shipyard that began the dismantling of Communism.
To find a symbol of the European Union we need look no further than the place where we are and remember that in the name of post-war reconciliation between two nations we are able to spend over EUR 200 million a year on the monthly move to Strasbourg. Why not also give financial support to the Gdańsk Shipyard, which symbolises the end of the Cold War and the liberation of the whole of Central and Eastern Europe from the yoke of Communism?
I therefore make this appeal: let us not allow the Shipyard to collapse, let us not destroy the birthplace of 'Solidarity', and let us not measure the historical value of the Shipyard in euros.
Mr President, Commissioner, you have yourself recognised the very important political symbolism of the Gdańsk shipyards and all that they evoke. But, of course, the shipyards are more than simply that symbolism. They are the cornerstone of a whole regional economy, directly and indirectly providing thousands of jobs. The closure or the running-down of the Gdańsk shipyard could devastate the whole regional economy, destroying the lives of hundreds of thousands of people.
Commissioner, you have spoken about the importance of competition, the importance of the free market. I would like to hear you speak about the importance of those jobs. I would like to see you recognise the strategic importance of this shipyard for Poland - and, indeed, of this industry for the European Union as a whole. I think this controversy lays bare, once again, rules on state aid and exactly where EU policy is directed. I think it would be ironic and almost tragic if the demise of Gdańsk and all that it symbolises was due to the heavy hand of EU policy, which is wedded to the dynamic of competition, the market economy - to the exclusion of all else, it seems to me.
(PL) Mr President, no one denies that the rules of the Single Market and competition are the driving force behind the European economy which guarantees its swift development. Work establishments which do not face up to this challenge will have difficulties, including liquidation, and it is obvious that the employees of those establishments will protest.
However, last week's protest by Polish shipyard workers must be viewed differently. They did not come to Brussels to complain in order to arouse sympathy or ask for money. They wanted to protest against a decision which they considered to be another death sentence on their shipyard, and will put at least a thousand workers on the street.
So what is the issue as far as they are concerned? To the shipyard workers who were in Brussels the issue is one of a level playing field and ensuring that the Commission decision is based on reliable, verified information, because reality shows that the shipyard is getting off the ground and that it finally has a chance of being a profitable undertaking. EU law has allowed additional aid in similar situations. We have examples set out in the Treaty when the eastern German Länder benefited from such aid.
I also want to emphasise that it was not a protest by the Polish government. Those protesting were citizens of the European Union - shipyard workers with a right to do so, who organised themselves and came to draw our attention to the fact that something wrong is happening. We should welcome that fact because that is how we build a civic society.
And one final thing: their presence in Brussels also demonstrates the fact that they have enormous trust in the European Union and that trust is expressed by Polish society as a whole. Neither we nor the European Union should fail to live up to that trust.
(PL) Mr President, last week a delegation of Polish shipyard workers came to Brussels to protest against the Commission's decision to close down two slipways, which would result in mass lay-offs. The shipyard workers believe that the Commission's approach to their workplace is too rigorous and unfair. After discussions with Commissioner Kroes and Commissioner Špidla the shipyard workers returned to Poland with high hopes. The Commission should, as announced, undertake a further thorough review of the shipyard's situation.
I would like to add that since Poland acceded to the European Union about a million people have left my country looking for work abroad, and this figure is continuing to increase. If the European Commission sticks to its decision it will result in unavoidable redundancies for thousands of workers at the shipyard, who, at the present time, have been managing to hold their own in the competitive EU market.
There are some concerns about the partiality of the Commission and its support for another shipyard lobby. I am sure it would be possible to find a satisfactory solution for both sides in the maze of often-contradictory regulations. I would therefore like to add my name to the call to change the decision against the shipyard and to treat the Gdańsk Shipyard not just as an ordinary shipbuilding works, but also as a national and European symbol.
Member of the Commission. - Mr President, may I just emphasise that the Commission understands the historic significance of the Gdańsk shipyard and the sensitivity of the case. We all agree on the objective that the Gdańsk shipyard should be restructured to make it a viable yard. This is the process that the Commission wants to encourage.
However, the Commission has the responsibility to do so while ensuring a level playing field in the European shipbuilding market and consistency in the treatment of companies under restructuring. I would hope that the ongoing discussions between the Polish authorities and the Commission can lead to a satisfactory outcome.
The debate is closed.
(The sitting was suspended at 11.15 for voting time, and resumed at 11.30)